Citation Nr: 0125892	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  91-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  

2.  Entitlement to service connection for the cause of the 
veteran's death on a basis other than due to exposure to 
ionizing radiation.  

(The additional issue of entitlement to accrued benefits is 
the subject of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Dane Perkins, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who served 
on active duty in the Armed Forces from September 1940 to 
December 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The appellant has appointed a private attorney to represent 
her before the Board only with respect to the claim seeking 
service connection for the cause of the veteran's death.  She 
is represented by a service organization in connection with 
her accrued benefits claims.  

This decision addresses the issue of entitlement to service 
connection for the cause of the veteran's death due to 
exposure to ionizing radiation.  The Board will address the 
issue of entitlement to service connection for the cause of 
the veteran's death on a basis other than due to exposure to 
ionizing radiation in the remand that follows the decision.  

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's appeal regarding 
entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation has 
been obtained by the RO.  

2.  The evidence does not demonstrate that exposure to 
ionizing radiation in service was related to the cause of the 
veteran's death from metastatic stomach or primary bile duct-
liver cancer.  


CONCLUSION OF LAW

The veteran's fatal metastatic stomach or primary bile duct-
liver cancer, claimed due to exposure to ionizing radiation 
in service, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1101, 1110, 1131, 1112, 1113, 1310 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.311, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In this case, all records pertinent to the claim for service 
connection for the cause of the veteran's death due to 
exposure to ionizing radiation have been obtained, to the 
extent possible.  In this regard, the RO has made extensive 
efforts to obtain information concerning the veteran's 
locations during service relative to the contentions 
regarding his potential exposure to ionizing radiation.  The 
appellant has submitted evidence in support of her claim, and 
the RO has obtained a radiation dose estimate for the veteran 
from the Defense Nuclear Agency and a radiation review from 
the Director of the Compensation and Pension Service.  In a 
letter dated in April 2001, the RO discussed the provisions 
of the VCAA, and the record reflects that the appellant has 
been informed of the requirements for establishing 
entitlement to service connection for the cause of the 
veterans death as a result of exposure to ionizing radiation 
and that she has been informed of the evidence the RO 
considered in its determination.  Neither the appellant nor 
her attorney has identified any additional evidence that 
could be obtained to substantiate the claim that exposure to 
radiation in service caused the veteran's fatal cancer.  In 
view of the foregoing, the Board finds that all available 
evidence and information necessary for an equitable 
disposition of the appellant's appeal regarding entitlement 
to service connection for the cause of the veteran's death 
due to exposure to ionizing radiation has been obtained by 
the RO.  

The appellant contends that the veteran's fatal cancer was 
due to exposure to ionizing radiation while he was in 
Hiroshima and Nagasaki during service.  

Factual Background

The veteran died in September 1990 at a VA hospital.  
According to the death certificate and the terminal hospital 
records, the immediate cause of death was metastatic 
adenocarcinoma due to unknown primary.  Records from a 
previous VA hospitalization in August 1990 show that liver 
biopsy at that time had identified metastatic liver cancer.  
In an October 1995 letter submitted by the appellant's 
attorney, Jeff W. Byrd, M.D., Laboratory Director at 
Pathology Associates, P.C., stated that he had reviewed the 
pathology report and slides from the VA medical facility.  He 
stated that the histologic findings were consistent with 
either carcinoma of the stomach or primary bile duct-liver 
carcinoma.  Based on the finding that the biopsy was negative 
for fibrosis and ground-glass cytoplasm, Dr. Byrd concluded 
that cirrhosis and hepatitis B had no etiologic role in the 
carcinoma.  

In a letter dated in October 1995, the Defense Nuclear Agency 
(DNA) reported that Army morning reports revealed that on 
September 25, 1945, while attached to the 33rd Cavalry 
Reconnaissance Troop, the veteran arrived at Matsue, Honshu, 
Japan (approximately 275 miles from Nagasaki and 125 miles 
from Hiroshima) from the Philippine Islands.  DNA further 
reported that at the end of September, the veteran and his 
unit departed Matsue and traveled to Kobe, Honshu 
(approximately 275 miles from Nagasaki and 125 miles from 
Hiroshima).  DNA said that the veteran remained in the Kobe 
area until November 13 when he was reassigned to the 11th 
Replacement Depot at Okazaki for return to the United States.  
On that day he departed the Pacific Theater, and on December 
19, 1945, he received his active duty discharge at the 
Separation Center, Fort McPherson, Georgia.  

DNA summarized by saying that Army records did not document 
that the veteran served with the American occupation forces 
at either Hiroshima or Nagasaki.  DNA reiterated that 
available records placed the veteran 125 miles from Hiroshima 
and 275 miles from Nagasaki.  DNA did concede that available 
Army records did not conclusively disprove the veteran's 
presence in Hiroshima or Nagasaki.  

DNA stated that a scientific dose reconstruction had 
determined the maximum possible radiation dose that might 
have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation, which would have been from September 1945 to June 
1946 for Nagasaki and from September 1945 to March 1946 for 
Hiroshima.  DNA said that using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than one rem.  

In June 2000, the RO referred the case to the VA Compensation 
and Pension Service Director for review under 38 C.F.R. 
§ 3.311.  Before rendering his opinion, the Director of the 
Compensation and Pension Service obtained an advisory opinion 
from the VA Chief Public Health and Environmental Hazards 
Officer (CPHEHO).  In his opinion request, the Director 
outlined various facts concerning the veteran, including his 
age at the time of the claimed radiation exposure.  

In July 2000, the CPHEHO provided a radiation review for the 
veteran.  Citing CIRRPC Science Panel Report Number 6, 1988, 
page 29, the CPHEHO stated that it was calculated that 
exposure to 11.3 rads or less at age 27 provided a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the veteran's gastric cancer was 
related to exposure to ionizing radiation.  Relying of the 
CIRRPC report at page 29, the CPHEHO also stated that it was 
calculated that exposure to 2.61 rads or less at age 27 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's liver cancer was related to exposure to ionizing 
radiation.  The CPHEHO stated that in light of those 
findings, it was her opinion that it was unlikely that the 
veteran's carcinoma of the stomach or primary bile duct-liver 
carcinoma could be attributed to exposure to ionizing 
radiation in service.  

In an Advisory Opinion - Radiation Review Under 38 C.F.R. 
§ 3.311, dated in August 2000, the Compensation and Pension 
Service Director stated that based upon the CPHEHO opinion 
and his review of the evidence in its entirely, it was his 
opinion that it was unlikely the veteran's carcinoma of the 
stomach or primary bile duct-liver carcinoma resulted from 
exposure to ionizing radiation in service.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service incurrence or aggravation of 
malignant tumors may be presumed if manifested to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be established 
for disease diagnosed after discharge from service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) for certain cancers, including cancer of 
the stomach, cancer of the bile ducts and primary liver 
cancer (except if cirrhosis or hepatitis B is indicated) if 
certain conditions are met.  A threshold requirement for 
consideration under 38 U.S.C.A. § 1112(c) is that the veteran 
participated in a "radiation-risk activity," which means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device, the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, or 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945, to 
July 1, 1946.  

Review of the record shows no medical evidence of stomach 
cancer, bile duct cancer or liver cancer during service or 
within one year after separation from service.  None of these 
potential primary cancers was identified during the veteran's 
life.  According to the available medical records and the 
death certificate, the metastatic disease was not identified 
until August 1990, in the month prior to the veteran's death.  
As there is no competent evidence of any of the potential 
primary cancers until nearly 45 years after service, it 
cannot be found that any of the possible primary cancers was 
present in service or was manifest within one year of the 
veteran's discharge from service.  

Although stomach cancer and primary bile duct-liver cancer 
are diseases subject to presumptive service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c), the evidence 
does not show that the veteran participated in a 
"radiation-risk" activity," which is necessary to award 
service connection on a presumptive basis under that statute.  
In this regard, the appellant does not contend that the 
veteran participated in a nuclear test or was a prisoner of 
war in Japan.  Her only statement in this regard has been 
that the veteran was in Hiroshima and Nagasaki.  The Board 
notes that 38 U.S.C.A. § 1112(c) includes the occupation of 
Hiroshima or Nagasaki during the period from August 6, 1945, 
to July 1, 1946, as a radiation-risk activity and that 
38 C.F.R. § 3.309(d) further defines the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" as 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions.  As 
noted earlier, DNA has found that service records place the 
veteran in Japan from September 25 to November 13, 1945, and 
show that he arrived at Matsue and went from there to Kobe 
and departed from Okazaki; at no time did his official 
assignments take him closer than 275 miles from Nagasaki or 
125 miles from Hiroshima.  Based on these facts, the Board 
cannot find that the veteran participated in the occupation 
of Hiroshima or Nagasaki.  

Stomach cancer and primary bile duct-liver cancer are 
potentially radiogenic diseases under 38 C.F.R. § 3.311, and 
the appellant contends that the veteran was in Hiroshima and 
Nagasaki and that he was exposed to ionizing radiation at 
that time.  As service records do not conclusively disprove 
that the veteran was at these sites, development was 
completed under the provisions of 38 C.F.R. § 3.311 as 
outlined earlier.  The appellant has neither submitted nor 
identified any evidence supporting her contention that the 
veteran's fatal cancer was due to radiation exposure in 
service.  The Board is left with the appellant's assertions 
on the point.  The appellant, as a lay person, is not 
competent to furnish medical opinions or diagnoses, such as 
the conclusion that the veteran's fatal cancer was due to 
exposure to ionizing radiation in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is, therefore, 
no cognizable evidence supporting the appellant's 
contentions.  Further, the Board finds the July 2000 opinion 
of the CPHEHO against the appellant's claim to be highly 
probative.  The CPHEHO very clearly considered the pertinent 
facts in this case and properly supported her conclusion with 
specific references to the scientific literature.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation is 
denied.  


REMAND

Having decided the claim of entitlement to service connection 
for the cause of the veteran's death due to exposure to 
ionizing radiation, the remaining issue is entitlement to 
service connection for the cause of the veteran's death on a 
basis other than exposure to ionizing radiation.  

Part I of the veteran's death certificate lists metastatic 
adenocarcinoma due to unknown primary as the immediate cause 
of the veteran's death, and Dr. Byrd concluded that 
histologic findings were consistent with either carcinoma of 
the stomach or primary bile duct-liver carcinoma.  The 
appellant's claim that the fatal cancer(s) resulted from the 
veteran's exposure to ionizing radiation in service has been 
addressed in the decision that precedes this remand.  As to 
the issue of entitlement to service connection for the cause 
of the veteran's death on a basis other than exposure to 
ionizing radiation, the Board notes that the certificate of 
death lists degenerative joint disease and coronary artery 
disease as "Other significant conditions contributing to 
death but not resulting in the underlying cause given in Part 
I."  At the time of the veteran's death, service connection 
was in effect for chronic lumbar strain with arthritis and 
secondary bilateral sciatica, rated as 60 percent disabling.  
VA hospital summaries and progress notes concerning the 
veteran's terminal hospitalization in September 1990, 
summaries of his VA hospitalizations in August 1990 and 
earlier, along with VA outpatient records, consistently show 
treatment for the veteran's low back disability, including 
arthritis, but they do not indicate any relationship between 
the service-connected disability and the cause of the 
veteran's death.  

Under the provisions of 38 C.F.R. § 3.312, the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  The regulation states that a contributory cause of 
death is inherently one not related to the principal cause.  
It must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  In addition, the regulation indicates that it 
should be determined whether the service-connected disability 
involved active processes affecting vital organs and whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death or whether 
the service-connected condition was of such severity as to 
have a material influence in accelerating death.  See 
38 C.F.R. § 3.312(c )(3)-(4).  It is the Board's judgment 
that in view of the entry on the death certificate, the claim 
should be remanded for a medical opinion on these matters.  

Review of the record indicates that the veteran underwent 
hospitalization at Berrigen County Hospital in Nashville, 
Georgia, in late July or early August 1990 and also in early 
September 1990.  Records of those hospitalizations could be 
pertinent to the current claim and should be obtained.  

Accordingly, the claim is remanded to the RO for the 
following actions:  

1.  The RO should contact the appellant 
through her attorney and request that she 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA from 
whom the veteran received treatment or 
evaluation at any time from January 1, 
1990, to the date of his death in 
September 1990.  With any necessary 
authorization from the appellant, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  In any event, with 
appropriate authorization, the RO should 
specifically attempt to obtain hospital 
summaries pertaining to any periods of 
hospitalization of the veteran at 
Berrigen County Hospital during 1990, to 
include any hospitalizations in July, 
August and/or September 1990.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the appellant, the RO 
should inform the appellant and her 
attorney of this and request them to 
submit copies of the outstanding records.  

3.  The RO should request that the VA 
physician who signed the veteran's death 
certificate (or an appropriate 
alternative physician if the requested 
physician is not available) review the 
medical records in the claims file and 
render medical opinions as to the 
following:

(a)  Whether it is at least as likely as 
not that the veteran's service-connected 
chronic lumbar strain with arthritis and 
secondary bilateral sciatica contributed 
substantially or materially to the 
veteran's death; that it combined to 
cause death; or that it aided or lent 
assistance to the production of death.  
It is not sufficient to show that it 
casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.

(b)  Whether it is at least as likely as 
not that the veteran's service-connected 
chronic lumbar strain with arthritis and 
secondary bilateral sciatica resulted in 
debilitating effects and general 
impairment of his health to an extent 
that it rendered the veteran materially 
less capable of resisting the effects of 
the cancer that was the primarily cause 
of his death.  

(c)  Whether it is at least as likely as 
not that the veteran's service-connected 
chronic lumbar strain with arthritis and 
secondary bilateral sciatica was of such 
severity that it had a material influence 
in accelerating his death.  

The entire claims file and a copy of this 
REMAND must be made available to the VA 
physician for review.  If deemed 
necessary by the VA physician, the RO 
should obtain any report concerning 
pertinent medical treatment provided the 
veteran prior to his final illness and 
hospitalization.  The physician should 
adequately summarize the relevant history 
and clinical findings and provide 
detailed reasons for the medical 
conclusions rendered.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) and implementing regulations 
(see 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.  

5.  Then, the RO should readjudicate 
entitlement to service connection for the 
cause of the veteran's death on a basis 
other than due to exposure to ionizing 
radiation.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should provide the 
appellant and her attorney with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appellant 
and her attorney should be provided an 
appropriate period of time to respond to 
the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until she is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

 



